Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restriction

Claim 1 is generic to the following disclosed patentably distinct species:
Species I, drawn to Figs. 1-7 (First Embodiment, ¶0038)
Sub-Species I, drawn to Figs. 8-9 (Second Embodiment, ¶0097, Lines 1-2)
Sub-Species II, drawn to Fig. 10 (Third Embodiment, ¶0099, Line 4)
Sub-Species III, drawn to Fig. 11 (Fourth Embodiment, ¶0105, Line 4)
Sub-Species IV, drawn to Fig. 12 (Fifth Embodiment, ¶0113, Line 4)
Sub-Species V, drawn to Fig. 13-19 (Sixth Embodiment, ¶0182)
Sub-Sub Species I, drawn to Figs. 20-21 (Seventh Embodiment, ¶0183)
Sub-Sub Species II, drawn to Fig. 22 (Eighth Embodiment, ¶0187)
Sub-Sub-Sub-Species I, drawn to Fig. 23 (Ninth Embodiment, ¶0214)
Sub-Sub-Sub-Sub Species I, drawn to Fig. 25 (Eleventh Embodiment, ¶0221)
Sub-Sub-Sub-Sub-Sub Species I, drawn to Fig. 27 (Thirteenth Embodiment, ¶0232)
Sub-Sub-Sub-Species II, drawn to Fig. 24 (Tenth Embodiment, ¶0215)
Sub-Sub-Sub-Sub Species II, drawn to Fig. 26, (Twelfth Embodiment, ¶0228)
Sub-Sub-Sub-Sub Species III, drawn to Fig. 28, (Fourteenth Embodiment, ¶0236)
Sub-Sub Species III, drawn to Fig. 29 (Fifteenth Embodiment, ¶0241)
Sub-Sub-Sub Species III, drawn to Fig. 30, (Sixteenth Embodiment, ¶0251)
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. 
The Species are independent or distinct because Species I refers to a vehicular air conditioning unit, 
Sub-Species I, drawn to Figs. 8-9, Second Embodiment, ¶0097, Lines 1-2; pertains to a vehicular air conditioner where the blower 20 not being detachable from the case body 13 together with the opening hole cover 14, 
Sub-Species II, drawn to Fig. 10, Third Embodiment, ¶0099, Line 4; pertains to a vehicular air conditioner where the blower 20, the opening hole cover 14, and the detachable portion 151 are configured such that the blower 20 can be taken out from the air conditioning case 12 in a direction in which the air conditioning peripheral components 40, 41, 42 do not interfere with the replacement of the blower 20, 
Sub-Species III, drawn to Fig. 11, Fourth Embodiment, ¶0105, Line 4; pertains to a vehicular air conditioner where the evaporator is located downstream of the blower 20, 
Sub-Species IV, drawn to Fig. 12, Fifth Embodiment, ¶0113, Line 4; pertains to a vehicular air conditioner where the air conditioner comprises of a reinforcing plate 45, 
Sub-Species V, drawn to Fig. 13-19, Sixth Embodiment, ¶0182; pertains to a vehicular air conditioner where the air conditioner comprises of an air guide panel portion 129 located on a first side of the fan cover 15, 
Sub-Sub Species I, drawn to Figs. 20-21, Seventh Embodiment, ¶0183; pertains to a vehicular air conditioner where the first to fourth grooves 281a, 282a, 283a, & 284a are formed and a part in which the first to fourth protrusions 281b, 282b, 283b, & 284b are formed are swapped as compared to the sixth embodiment, 
Sub-Sub Species II, drawn to Fig. 22, Eighth Embodiment, ¶0187; pertains to a vehicular air conditioner where the first protrusion 281b has a protrusion side protrusion 285 that partially protrudes from the first protrusion 281b as shown in FIG. 22. For example, the protrusion side protrusion 285 further protrudes from a top of the first protrusion 281b in a direction in which the first protrusion 281b protrudes, 
Sub-Sub-Sub-Species I, drawn to Fig. 23, Ninth Embodiment, ¶0214; pertains to a vehicular air conditioner where as shown in FIG. 23, groove side protrusions 286 are provided instead of the protrusion side protrusions 285 of the eighth embodiment, 
Sub-Sub-Sub-Sub Species I, drawn to Fig. 25, Eleventh Embodiment, ¶0221; pertains to a vehicular air conditioner where a position of the groove side protrusion 286 is different from the position of the groove side protrusion 286 of the ninth25 embodiment as shown in FIG. 25, 
Sub-Sub-Sub-Sub-Sub Species I, drawn to Fig. 27, Thirteenth Embodiment, ¶0232; pertains to a vehicular air conditioner where the groove side protrusion 286 is provided at a5 corner at which the lateral surface of the wall surface 281c of the first groove 281a located on the second side in the fan axial direction Dra; The groove side protrusion 286 is also formed at another corner at which the bottom surface and the lateral surface located on the first side are connected with each other, 
Sub-Sub-Sub-Species II, drawn to Fig. 24 (Tenth Embodiment, ¶0215; pertains to a vehicular air conditioner where a position of the protrusion side protrusion 285 is different from the position of the protrusion side protrusion 285 of the eighth embodiment as shown in FIG. 24; The protrusion side protrusion 285 is located on a lateral side of the first30 protrusion 281b. Specifically, the protrusion side protrusion 285 is located on a base part of the first protrusion 281b and on a second side of the first protrusion 281 b in the fan axial direction Dra, 
Sub-Sub-Sub-Sub Species II, drawn to Fig. 26, Twelfth Embodiment, ¶0228; pertains to a vehicular air conditioner where the protrusion side protrusion 285 is provided25 on the first side of the base part of the first protrusion 281 b in the fan axial direction DRa as well as on the second side; Although the protrusion side protrusions 285 formed on the first protrusion 281b are described above, the protrusion side protrusions 285 are also formed on the second to fourth protrusions 282b-284b as in the first protrusion 281b, 
Sub-Sub-Sub-Sub Species III, drawn to Fig. 28, Fourteenth Embodiment, ¶0236; pertains to a vehicular air conditioner where the protrusion side protrusion 285 of the present embodiment is provided as in the tenth embodiment as shown in FIG. 28; The protrusion side protrusion 285 of the present embodiment is a separated component from parts around the protrusion side protrusion 285 such as the first protrusion 281b of the first guided portion 281, and the protrusion side protrusion25 285 is fixed to parts around the protrusion side protrusion 285, 
Sub-Sub Species III, drawn to Fig. 29, Fifteenth Embodiment, ¶0241; pertains to a vehicular air conditioner where the air-conditioning case 12 includes a screw10 203 as a cover fixation portion for fixing the first opening hole cover 14 to the case body 13, as shown in FIG. 29,
and Sub-Sub-Sub Species III, drawn to Fig. 30, (Sixteenth Embodiment, ¶0251; pertains to a vehicular air conditioner where the case body 13 does not include the screw receiving portion 131 (see FIG. 29) as shown in FIG. 30. The screw 203 is inserted15 not into the screw receiving portion but into a part of the motor fixation portion 28.
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                                               

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762